

116 HR 6782 IH: Small Business Transparency and Reporting for the Underbanked and Taxpayers at Home Act
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6782IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Phillips (for himself, Mr. Correa, Ms. Schakowsky, Ms. Roybal-Allard, Mr. Malinowski, Ms. Spanberger, Mr. Gottheimer, Mr. Garamendi, Mr. Sablan, Ms. McCollum, and Ms. Haaland) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require the Administrator of the Small Business Administration to submit a report on recipients of assistance under the paycheck protection program and the economic injury disaster loan program, and for other purposes.1.Short titleThis Act may be cited as the Small Business Transparency and Reporting for the Underbanked and Taxpayers at Home Act or the TRUTH Act. 2.FindingsCongress finds the following:(1)The President has not nominated and the Senate has yet to confirm a Special Inspector General for Pandemic Response as was required by the CARES Act.(2)The CARES Act and Paycheck Protection Program and Health Care Enhancement Act were the largest outlay of taxpayer money in the history of the United States.(3)The American people demand and deserve responsible stewardship.3.Sense of CongressIt is the sense of Congress that the Small Business Administration must provide immediate transparency over all areas of its administration of the Paycheck Protection Program (PPP) and Economic Injury Disaster Loan program (EIDL).4.ReportNot later than 30 days after the date of the enactment of this Act, the Administrator of the Small Business Administration shall make publicly available, in an online format that is sortable and searchable for key words and downloadable (to the extent technically practicable), the following information with respect to the paycheck protection program and the economic injury disaster loan program:(1)An identification of each recipient of assistance from funds appropriated under the CARES Act (Public Law 116–136) or the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139).(2)An explanation of the decision-making processes under which such funds were disbursed.(3)The number of employees of each entity that received such assistance.(4)The date on which such assistance was disbursed.(5)An identification of each lender or intermediary through which such assistance was disbursed.(6)The amount of assistance provided to small business concerns owned and controlled by socially and economically disadvantaged individuals (as defined in section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C))), small business concern owned and controlled by women (as defined under section 3(n) of such Act (15 U.S.C. 632(n))), and small business concern owned and controlled by veterans (as defined in section 3(q) of such Act (15 U.S.C. 632(q))).